

PURCHASE AND SALE AGREEMENT


THIS PURCHASE AND SALE AGREEMENT (this "Agreement") is made and entered into as
of the 13th day of May 2014 (“Effective Date”) by and between McElroy Deutsch
Mulvaney & Carpenter, LLP or its assignee, (the "Purchaser"), and Hooper Holmes,
Inc., a New York corporation (the "Seller").


W I T N E S S E T H:


For and in consideration of the mutual covenants and agreements herein
contained, Seller agrees to sell and convey to Purchaser, and Purchaser agrees
to purchase from Seller, subject to the terms and conditions hereof, the
"Property" and the “Included Personal Property” (as hereinafter defined).


NOW, THEREFORE, the parties hereto agree as follows:




1.    Definitions    . The terms defined in this Section 1 shall have the
respective meanings stated in this Section 1 for all purposes of this Agreement,
except as otherwise expressly provided or unless the context otherwise requires:


1.1    Building shall mean the approximately 52,000 square foot building plus
detached maintenance garage facility and all other buildings and structures as
well as the generator now or at the Closing Date (as hereinafter defined)
situated on the Land (as hereinafter defined).


1.2    Business Day or Business Days shall mean those days of the week which are
not Saturday, Sunday or a federal, State of New Jersey or bank holiday.


1.3    Closing shall mean actions whereby Seller conveys to Purchaser and
Purchaser purchases and accepts from Seller legal title to the Property, subject
to and in accordance with this Agreement.


1.4    Closing Date shall mean the date as defined in Section 5.2 hereof.


1.5    Deposit shall mean the aggregate principal sum of One Hundred Fifty
Thousand Dollars ($150,000) to be deposited by Purchaser with the Escrow Agent
(hereafter defined) pursuant to the provisions of Sections 3.1(a) and (b)
hereof.


1.6    Effective Date shall mean the date the last party to sign this Agreement
delivers the fully executed Agreement to the other party.


1.7    End of the Inspection Period shall mean 5:00 p.m. New Jersey time on the
date that is forty (40) days subsequent to the Effective Date.


                                    
1.8    Land shall mean all those certain tracts or parcels of land situated and
lying and being designated as Lot 4 in Block 2401 on the Tax Map of Bernards
Township. Somerset County, New Jersey, which are more particularly described on
Schedule 1.8 annexed hereto and made a part hereof.



-1-



--------------------------------------------------------------------------------





1.9    Other Seller Interests shall mean all of the right, title and interest,
if any, of Seller in and to the following:


(a)    Any easements, rights of way, privileges, rights, appurtenances,
hereditaments, oil and mineral rights, grants of right, or other agreements
benefiting the Property and any and all rights and privileges to further develop
the Property, the Land or any portion thereof; and


(b)    Any land lying in the bed of any street, road, alley or avenue, public or
private, opened or proposed, in front of or adjoining the Property, any strips
or gores adjoining or relating to the Property or any part thereof, any award
made or to be made in lieu thereof, and any unpaid award for damages to said
Property by reason of change of grade of any street.


1.11    Permitted Exceptions shall mean collectively the following: (i) those
restrictions, encumbrances, covenants, agreements, easements, matters and things
of fact or of record affecting title to the Property; (ii) real estate taxes not
due and payable as of the Closing Date; (iii) encumbrances on the Property
caused solely by Purchaser or its agents, employees, contractors or consultants;
(iv) such state of facts as an accurate Survey of the Property would disclose;
and (v) zoning ordinances and development and building regulations or
requirements adopted by any governmental or municipal authority having
jurisdiction over the Property, and any amendments and additions thereto now or
hereinafter in force and effect that relate to the Property.


1.12    Property shall mean the Land, the Other Seller Interests, the Site
Improvements, the Building, and the Included Personal Property.


1.13    Service Contracts shall mean those contracts relating to or affecting
the use or operation of the Property, such as service utility, maintenance,
labor, and similar agreements, which are set forth in Schedule 1.13 annexed
hereto and made a part hereof. To the extent Purchaser identifies and accepts in
writing other such agreements prior to Closing, those agreements shall be deemed
Service Contracts for the purposes of this Agreement.


1.14    Site Improvements shall mean all of the parking lots, driveways,
pavings, access cuts, parking lot striping, lighting, bumpers, drainage systems
and landscaping situated upon the Land.


1.15    Title Company shall mean a reputable title insurance company selected by
the Purchaser.


2.    Sale of the Property    . Upon and subject to the terms and conditions
contained in this Agreement, Seller agrees to sell and convey to Purchaser, and
Purchaser agrees to purchase and accept from Seller, title to the Property free
and clear of any and all mortgages, liens, claims, or encumbrances affecting
such title, except the Permitted Exceptions and such other matters approved in
writing by Purchaser.


3.    Purchase Price and Payment; the Deposit    .


3.1    The purchase price for the Property to be sold to Purchaser pursuant to
this Agreement shall be the sum of Three Million Fifty Thousand and 00/100 U.S.
DOLLARS



-2-



--------------------------------------------------------------------------------



($3,050,000.00) (the "Purchase Price"), which sum shall be payable by Purchaser
to Seller as follows:


(a)    Simultaneously with the execution of this Agreement by all parties,
Purchaser shall deliver Seventy-Five Thousand and 00/100 U.S. DOLLARS
($75,000.00) of the Deposit to The Garibaldi Group, LLC (the “Escrow Agent”).


(b)    One business day after the End of the Inspection Period, an additional
sum of Seventy-Five Thousand and 00/100 U.S. DOLLARS ($75,000.00) shall be paid
by Purchaser to Escrow Agent, which shall be part of the Deposit. The parties
agree to direct the Escrow Agent to release the Deposit to Seller or return the
Deposit to Purchaser, as the case may be, as provided in this Agreement.


(c)    At Closing, the sum of Two Million Nine Hundred Thousand and 00/100 U.S.
DOLLARS ($2,900,000.00) shall be paid by Purchaser to Seller by certified check,
official bank check or confirmed federal wire transfer of immediately available
funds, as Seller shall direct.


3.2    (a)    The Escrow Agent shall hold the Deposit when received until such
time as (i) the Deposit is applied at Closing to the Purchase Price; or (ii)
pursuant to the provisions of this Agreement, the Deposit is to be released to
Purchaser or to Seller. The Escrow Agent shall invest the Deposit into a
non-interest bearing federally insured short-term trust account or accounts
reasonably acceptable to the Escrow Agent. The Escrow Agent may not commingle
the Deposit with other funds of the Escrow Agent. If the Purchaser terminates
this Agreement as provided in Section 7.4 hereof, then the Escrow Agent shall
return the Deposit to Purchaser promptly following such termination.


(b)    Escrow Agent shall not be liable to any party for an act or omission,
except for bad faith or gross negligence, and the parties agree to indemnify
Escrow Agent and hold Escrow Agent harmless from any and all claims, damages,
losses or expenses arising in connection herewith. The parties acknowledge that
Escrow Agent is acting solely as stakeholder for their mutual convenience. In
the event Escrow Agent receives written notice of a dispute between the parties
with respect to the Deposit and the interest earned thereon (the “Escrowed
Funds”), Escrow Agent shall not release and deliver the Escrowed Funds to either
party but may either (i) continue to hold the Escrowed Funds until otherwise
directed in a writing signed by all parties hereto or (ii) deposit the Escrowed
Funds with the clerk of any court of competent jurisdiction in Morris County,
New Jersey. Upon such deposit, Escrow Agent will be released from all duties and
responsibilities hereunder.
(c)    Escrow Agent may defend any legal proceeding that may be instituted
against it with respect to the Escrowed Funds, the Property or the subject
matter of this Agreement and shall be indemnified and held harmless by Purchaser
and Seller in equal amounts against the cost and expense of such defense. Escrow
Agent shall not be required to institute legal proceedings of any kind and shall
have no responsibility for the genuineness or validity of any document or other
item deposited with it or the collectibility of any check delivered in
connection with this Agreement (except for checks issued by or on behalf of
Escrow Agent). Escrow Agent shall be fully protected in acting in accordance
with any written instructions given to it hereunder and believed by it to have
been signed by the proper parties.







-3-



--------------------------------------------------------------------------------



4.    Adjustments and Prorations; Closing Costs    . The items of income or
expense arising from the ownership or operation of the Property set forth
hereinafter shall be prorated and adjusted as of 11:59 p.m. New Jersey time on
the day preceding the Closing Date. All prorations, adjustments and allocations
made at the Closing shall be final, except (i) for clear errors subsequently
discovered and (ii) as otherwise expressly provided in this Section 4. The
parties agree to work together after Closing in good faith to promptly resolve
all outstanding or continuing proration and allocation matters. At the Closing,
the following items of income and expense shall be allocated between the parties
in accordance with the principles set out herein above, and with the following
specific provisions applying to the following specific items:


4.1    (a)    Real estate taxes for the Property shall be prorated at and as of
the Closing on the basis of the most recent real estate tax bill delivered to
Seller.


(b)    If on the Closing Date any assessment is a lien on all or part of the
Property, and such assessment is or may be payable in installments, of which the
first installment is then a charge or lien, or has been paid, then Seller shall
be required to pay only those installments that are due and payable on or prior
to the Closing Date and the Purchaser shall be responsible for all unpaid
installments after the Closing Date.


(c)    Water, sewer, electric and other utility charges for the Property. If
consumption of any of the foregoing is measured by meters, prior to the Closing
Date, Seller shall obtain a reading of each such meter and a final bill as of
the Closing Date. If there is no such meter or if the bill for any of the
foregoing will not have been issued as of the Closing Date, the charges therefor
shall be adjusted as of Closing Date on the basis of the charges of the prior
period for which such bills were issued and shall be further adjusted between
the parties when the bills for the correct period are issued (and this
obligation shall survive the Closing). Any utility security deposits to be
refunded to Seller shall be obtained by Seller from the utility company and
Purchaser shall make its own deposit with such companies.


(d)    Premiums on insurance policies will not be adjusted. Seller may terminate
its insurance coverage as of Closing and Purchaser will effect its own insurance
coverage.


(e)     Fees, charges and deposits under any Service Contracts that are assigned
by Seller to Purchaser and assumed by Purchaser at the Closing.


4.2    Seller shall pay the New Jersey realty transfer tax (or permit an
appropriate credit therefor) in connection with the recordation of the deed
described in Section 9.1(a) and the conveyance of the Property by Seller to
Purchaser and Purchaser shall pay the Mansion Tax.


4.3    Purchaser and Seller shall each pay their respective attorney's fees.


4.4    Except as otherwise herein provided, any fee, cost, charge or expense
incurred by either party hereto or for which either party hereto may be liable
in connection with the negotiation, examination and consummation of this
Agreement, shall be paid by the party hereto incurring, or liable for, such fee,
cost, charge or expense.


4.5    The costs of any survey, any searches, and a current form owner’s ALTA
title insurance policy are to be borne by Purchaser.





-4-



--------------------------------------------------------------------------------



4.6    The Seller shall be responsible for payment of the Broker’s (hereafter
defined) commission payable at Closing pursuant to a separate written agreement
between seller and Broker.


4.7 The provisions of this Section 4 shall survive the Closing Date.


5.    Closing; Closing Date    .


5.1    The Closing shall take place at the offices of the McElroy, Deutsch,
Mulvaney & Carpenter, LLP, or at such other place as Seller and Purchaser may
agree, at 10:00 a.m. New Jersey time on the Closing Date.


5.2    The Closing Date shall occur five (5) days after the End of the
Inspection Period but no later than July 11, 2014.


6.    Title.


6.1    Purchaser may, at its sole cost and expense, order (a) a title insurance
commitment on the Property issued by the Title Company reporting on the
condition of title to the Property and committing to issue title insurance to
Purchaser, and (b) a survey of the Property (collectively, the title insurance
commitment and the survey being in this Agreement referred to as the "Title
Report"). Within thirty (30) days of the Effective Date, Purchaser shall provide
Seller with a copy of the Title Report and written notification to Seller of any
items shown in the Title Report, other than Permitted Exceptions, which would
prevent Purchaser from receiving such title to the Property as provided herein
(collectively, the “Title Objections”). Seller shall, at its option, be entitled
to a period of twenty (20) days from its receipt of written notice from
Purchaser to remove and discharge any liens, encumbrances, covenants or
easements set forth on the Title Report, other than the Permitted Exceptions,
which cure, at Purchaser’s option, may be by means of affirmative insurance or
endorsement from the Title Company, in form and substance satisfactory to
Purchaser (and paid for by Seller), insuring over and providing that any liens,
encumbrances, covenants, easements or other matters which are not Permitted
Exceptions shall not be collected out of, or enforced against, the Property. If
Seller is unable to cure the Title Objections within the aforesaid twenty (20)
day period, Seller shall be entitled to an additional ten (10) day cure period
provided Seller is diligently pursuing such cure. If Seller has not cured, or
elects not to cure, the Title Objections as aforesaid, Purchaser, as its only
remedies, may either (a) within ten (10) days of receiving notice from Seller
that it is unable or unwilling to remove such Title Objections, terminate this
Agreement by written notice to Seller, receive the return of the Deposit and
this Agreement shall be null and void, each party having no further obligation
to the other, or (b) subject to Section 6.2 hereof, purchase the Property
subject to such Title Objections (which shall be deemed Permitted Exceptions),
in which case this Agreement shall remain in full force and effect and the
parties shall proceed to Closing hereunder without reduction in the Purchase
Price or other obligation, except as provided in Section 6.2, on the part of
Seller by reason of such Title Objections. The foregoing shall not, however, be
deemed to limit the unconditional obligation of Seller to discharge and remove
of record all title exceptions referred to in Section 6.2 below at or prior to
Closing.


6.2    Anything herein to the contrary notwithstanding, the parties agree that
in the event there are any mortgages, financing statements, or similar liens
placed on the Property by Seller, mechanic's or materialman's liens arising from
work performed on the Property by, for or with the consent of Seller, or money
judgments or other monetary liens against Seller that can be



-5-



--------------------------------------------------------------------------------



discharged or removed by the payment of a liquidated sum, or any Title
Objections placed upon the Property after the Effective Date (other than those
resulting from the acts of Purchaser), then at or prior to Closing Seller shall
be obligated to bond off with the Title Company or remove, satisfy and discharge
of record all such matters (collectively, the "Liens"), and deliver title to the
Property to the Purchaser at the Closing free of same; provided, further, Seller
shall not place, caused to be placed, nor consent to the placement by any other
party of, any Liens on the Property from and after the Effective Date.


7.    Inspection Period; Due Diligence.


7.1    Seller shall use its best efforts to make available to Purchaser for
inspection and copying within five (5) days of the Effective Date such materials
in the possession of or reasonably accessible to Seller pertaining to the
Property as Purchaser may reasonably request, including but not limited to:
back-title, environmental reports, surveys, plans and specifications for the
Building, structural reports, the Service Contracts (if written), and statements
of operating expenses (the “Property Documents”).


7.2    Commencing on the Effective Date, and continuing until the End of the
Inspection Period (the “Inspection Period”), Purchaser may make, or cause to be
made, at its sole cost and expense, such investigations (including physical,
structural, economic, mechanical and environmental) relating to the Property as
Purchaser deems prudent. Notwithstanding the foregoing, Purchaser agrees that it
will use its best efforts not to interfere in any material and adverse fashion
with the operation of the Property by Seller.


7.3    Seller agrees that at all times prior to the Closing or sooner
termination of this Agreement, Purchaser or its designated agents or consultants
shall be given reasonable access to the Property during normal business hours,
and Seller shall cooperate with Purchaser in that regard. Seller shall be
entitled to have a representative of Seller present at all times during any
testing, examination, inspection or other activities on the Property by
Purchaser. To the extent Seller has such information available, Seller will also
open to Purchaser and make available for inspection and copying its files, books
and records, and property management records (other than matters relating to
confidential or proprietary matters) with respect to the Property.


7.4    At any time prior to the End of the Inspection Period, Purchaser may send
Seller or Seller’s Attorney a written notice that Purchaser elects to terminate
this Agreement for any reason whatsoever, and on Seller's or Seller’s Attorney’s
receipt of such notice the Deposit shall be returned to Purchaser, and this
Agreement shall become null and void as between Seller and Purchaser, each party
having no further obligation to the other hereunder except (a) Purchaser shall
promptly return to Seller all of the Property Documents made available to, or
copied by, Purchaser, and (b) as otherwise specifically provided in this
Agreement. Notwithstanding the foregoing, If Purchaser wishes to raise a claim,
it shall advise Seller and Seller shall have ten (10) days from receipt of such
notice to decide whether to agree to do the claimed repair or remediation or to
advise that will not, in which case Purchaser may decide to either take title
without the resolution of such claim(s) or terminate this contract in which
event all deposits shall be returned to Purchaser. In the event that a repair or
remediation is undertaken, the End of the Inspection Period shall be deemed
extended from the date of such notice until the repair or remediation is
completed and for such reasonable period as may be necessary for Purchaser to
inspect same. In the event that such repair or remediation is not satisfactory
to the Purchaser, Purchaser may again give notice to Seller as provided above.



-6-



--------------------------------------------------------------------------------







7.5    Purchaser agrees to make all repairs to and otherwise restore the
Property to its condition existing immediately prior to such damage with respect
to any damage caused by or attributable to Purchaser, its agents and/or its
contractors as the result of any access, inspections or investigations they or
any of them make or authorize.




8.    Conditions Precedent.


8.1    The obligations of the Purchaser to close the transaction hereunder are
subject to satisfaction of all the following conditions at or prior to Closing,
any one or more of which may be expressly waived in writing by the Purchaser:


(a)    All of the terms, covenants and conditions of this Agreement to be
complied with and performed by Seller on or before the Closing Date shall have
been duly complied with and performed in all material respects, including,
without limitation, the delivery by Seller of the documents enumerated in
Section 9.1 hereof.


(b)    The representations and warranties made by Seller under this Agreement
shall be true and correct in all material aspects on and as of the Closing Date
with the same force and effect as though such representations and warranties had
been made on and as of the Closing Date.


(c)    Title to the Property shall be as required by Section 4 above.


(d)    Purchaser’s satisfactory walk-through of the Property prior to but on the
same day as Closing to confirm Seller’s compliance with all representations,
conditions precedent and covenants of Seller contained in this Agreement.




8.2    Seller's obligations to close hereunder shall be conditioned upon the
occurrence of each of the following conditions. If any of the following
conditions are not satisfied, then Seller may elect to terminate this Agreement
or waive noncompliance with any such condition in whole or in part:


(a)    The representations and warranties of Purchaser as set forth herein shall
be true in all material respects on and as of the Closing Date with the same
force and effect as if such representations and warranties had been made on and
as of the Closing Date.


(b)    Purchaser shall have performed, observed and complied in all material
respects with all the covenants, agreements and conditions required by this
Agreement to be performed, observed and complied with, prior to or as of the
Closing Date, including payment of the Purchase Price as provided pursuant to
Section 3, and shall execute and/or deliver the documents to be executed and/or
delivered by Purchaser pursuant to this Agreement.


9.    Documents at Closing.





-7-



--------------------------------------------------------------------------------



9.1    Seller shall execute and deliver to Purchaser at Closing, the following
instruments:


(a)    Duly executed and acknowledged Bargain and Sale Deed with Covenants
Against Grantor’s Act conveying to Purchaser the fee simple title to the
Property, subject only to the Permitted Exceptions and such other matters as may
be approved in writing by Purchaser (the "Deed").


(b)    An affidavit of Seller setting forth that it is not a "foreign person"
for purpose of the Foreign Investment in Real Property Transfer Act of 1990, as
amended.


(c)    A standard form seller's affidavit of title;


(d)    Standard form of Seller’s Residency Certification and Seller’s Affidavit
of Title (if require);


(e)    A settlement statement (the "Settlement Statement") documenting the
Closing and reflecting the Purchase Price, charges, credits, adjustments and
prorations.


(f)    Keys and/or security codes to all entrance doors to the Property.


(g)    Such affidavits and indemnities as the Title Company shall reasonably and
customarily require.


(h)    All necessary and proper consents of Seller, including an appropriate
resolution of the Board of Directors of the Seller, authorizing the sale of the
Property in accordance with the terms of this Agreement.


(i)    A duly executed assignment (the "Assignment of Service Contracts") of all
Service Contracts, if any, and such other agreements as to which Purchaser has
notified Seller in writing prior to the Closing Date that Purchaser wishes to
accept.




(j)    Bring Down Certificate. A certificate of Seller stating that all
representations and warranties of Seller contained in this Agreement are true
and correct in all material respects on and as of the Closing Date with the same
force and effect as if such representations and warranties had been made on and
as of the Closing Date, or if different, in what respect.


(k)    An estoppel certificate of American Educational Institute, Inc.


(l)    Such additional documents as the Seller and the Purchaser shall mutually
agree are necessary to carry out the provisions of this Agreement.


9.2    In addition to payment of the Purchase Price as provided in Section 3
hereof, Purchaser shall execute and deliver to Seller at Closing, subject to
full compliance by Seller with all Seller's obligations to be kept, observed and
performed by Seller under this Agreement:


(a)    The Settlement Statement.



-8-



--------------------------------------------------------------------------------





(b)    All necessary and proper consents of Purchaser consenting to and
approving the within transaction and purchase by Purchaser.


(c)    Such additional documents as Seller and Purchaser shall mutually agree
are necessary to carry out the provisions of this Agreement, provided that such
additional documents do not expand Purchaser's liability beyond the liability of
Purchaser described in or under this Agreement.


10.    Covenants of Seller. Seller covenants and agrees that, between the date
hereof and the Closing Date:


10.1    At its sole cost and expense, Seller shall continue to maintain the
Property in the ordinary course in accordance with its normal practices and
procedures. Seller shall keep the Property and all of the Buildings and
improvements thereon (and all parts thereof), including mechanical equipment of
every kind used in the operation thereof, in at least the same condition as it
is in as of the End of Inspection Period, reasonable wear and tear excepted.
Seller will not remove any of the Included Personal Property from the Building.
  
10.2     Seller shall continue to maintain the existing insurance on the
Property.


10.3    Seller shall not modify, cancel, extend, renew or otherwise change in
any manner any of the terms, covenants, or conditions of any of the Service
Contracts, nor enter into any other agreements (including, without limitation,
cleaning, maintenance, employment, management, supply, union and similar
contracts) without obtaining the consent of the Purchaser unless same is
terminable without penalty or liability to Purchaser upon the Closing (any such
action or act or agreement, an “Agreement Modification”). Immediately upon the
occurrence of any Agreement Modification, Seller shall deliver to Purchaser a
complete, certified copy thereof.
        
10.4    Seller shall not mortgage, pledge or create any contractual lien, charge
or any other encumbrance (or agree to do so) in respect of the Property or any
part thereof. Seller shall not sell or transfer any portion of the Property.


10.5    Seller shall deliver the Property at Closing vacant of any tenants or
other occupants other than American Educational Institute, Inc. who is located
on the second floor of Building A and occupying 5,672 rental square feet of
space in the Building. Seller shall deliver the Lease with American Educational
Institute Inc. with the other Property Documents. Seller shall deliver a
customary and reasonable estoppel certificate from this tenant.


10.6    The Seller agrees to provide the Purchaser with all information needed
to notify (the “Bulk Sale Notification”) the New Jersey Division of Taxation
Bulk Sales Unit (the “Bulk Sales Unit”) as to the sale of the Property by the
Seller to the Purchaser (as contemplated under Section 54:50-38, New Jersey
Statutes, and any related sections). The Bulk Sale Notification must be
delivered to the Bulk Sales Unit no less than 10 days prior the Closing Date.
The Seller shall cooperate with the Purchaser in connection with the timely
delivery of the Bulk Sale Notification, and the Seller shall comply with all
applicable demands, or other applicable escrow demands, from the Bulk Sales Unit
or other such Governmental Authority. If the Bulk Sales Unit suggests or
requires a tax escrow, then a portion of the Purchase Price in an amount equal
to the sum required or suggested by the Bulk Sales Unit shall be held in escrow
(the “Withheld Amount”) by the



-9-



--------------------------------------------------------------------------------



Purchaser’s attorney pending notification from the Bulk Sales Unit as to the
disposition of the Withheld Amount (i.e., either payment to the Seller or to the
Bulk Sales Unit). Should the Seller’s obligations to the Bulk Sales Unit exceed
the Withheld Amount, the Seller shall remain responsible for the payment of any
such outstanding sales tax obligations.
10.7    Immediately upon the Effective Date, Seller shall permit Purchaser to
store up to 750 boxes containing legal files in a mutually agreed upon area
within the Building. There will be no charge for the file storage so long as the
transaction contemplated herein closes. Should the transaction not close for any
reason, Purchaser shall remove its boxes from the Building unless otherwise
agreed with the Seller and shall pay to Seller for the temporary storage $5,000
per month beginning on the date that Purchaser moves its boxes into the
Building. This amount shall be prorated for any partial month.


10.8    Seller shall allow Purchaser early access to the Property two (2) weeks
prior to Closing to install its telephone and data systems. In the event Closing
does not take place after Purchaser has installed telephone and data systems,
Purchaser shall remove such installations and restore the Property to it
original condition without any charge to Seller.


        
11.    Representations and Warranties of Seller.


Seller represents, warrants, and agrees that:


11.1    Seller is a corporation duly organized, validly existing and in good
standing under the laws of the State of New York, and has the power to own its
own properties and to carry on its business as now being conducted.


11.2    Seller has the full right, power and capacity to enter into this
Agreement and to carry out the transactions contemplated hereby and, no consent
or authorization of any person is required as a condition precedent to the
consummation of this Agreement or the transactions contemplated herein.


11.3    The execution and delivery of this Agreement, the consummation of the
transactions herein contemplated and the compliance with the terms hereof will
not conflict with or result in a breach of any agreement to which Seller is a
party or by which any it is bound, or any lease, indenture, mortgage, loan
agreement or instrument to which Seller is a party or by which the Property or
Seller is bound or, to Seller's knowledge, any applicable law or regulation or
order of any governmental agency or court, domestic or foreign, having
jurisdiction over the Property or Seller.


11.4    Seller has received no notice of, and, to Seller's knowledge, there is
no pending or threatened action, litigation, investigation, condemnation or
other proceeding (by any private person or entity or by any governmental
authority) against or relating to the Property, or against Seller, which would
or could (i) result in a judgment or other Lien being filed against the
Property, (ii) otherwise affect the Property, any construction, use or occupancy
thereof, or (iii) affect the right or ability of Seller to perform its
obligations under this Agreement.


11.5    Seller is not a foreign person as that term is used and defined in
Sections 1445 and 7701 of the Internal Revenue Code.





-10-



--------------------------------------------------------------------------------



11.6    With the exception to the lease to American Educational Institute, Inc.
there are no leases, subleases, or occupancy agreements in effect regarding the
Property.


11.7    Seller has not received written notice from any governmental authority
having jurisdiction that the Property, the use, construction, maintenance,
operation or occupancy thereof, is not in compliance with any applicable laws,
regulations and requirements of any such noncompliance.


11.8    To Seller’s knowledge, there are no pending or threatened condemnation
proceedings regarding the Property.


11.9    Attached hereto as Schedule 1.13 is a true and correct list of all
Service Contracts in connection with the Property. True, correct and complete
copies of the Service Contracts have been furnished by the Seller to the
Purchaser.


11.10    Seller has no knowledge of any federal, state, county or municipal or
plans to change the road system in the immediate vicinity of the Property or to
restrict or change access from any such roads to the Property or of any pending
or threatened condemnation of the Land or the Property or any part thereof or of
any plans for improvements which might result in a special assessment against
the Property.


11.11    There are no facts known to Seller materially affecting the value of
the Property that are not readily observable by Purchaser or that have not been
disclosed to Purchaser by Seller. No representation or warranty made by the
Seller in this Agreement, in any Exhibit annexed hereto, or in any letter or
certificate furnished to the Purchaser pursuant to the terms hereof, each of
which is incorporated herein by reference and made a part hereof, omits to state
a material fact necessary to make the statements contained herein or therein not
misleading.


11.12    Seller has not retained any person to file notices of protest against,
or to commence actions to review, real property tax assessments against the
Property.


11.13    (a) To the Seller’s knowledge, the Property has not been used
intentionally or unintentionally (i) as a landfill to receive garbage, refuse or
waste, whether or not hazardous or (ii) for the storage, deposit, disposal,
treatment, handling or recycling of any Hazardous Materials (as defined in this
Paragraph). To the Seller’s knowledge, the Property does not contain any
Hazardous Materials, nor has there been a release of any Hazardous Materials on
or from the Property whether or not such release emanated from the Property or
any contiguous real estate, equipment, or underground storage tanks. For
purposes of this Agreement, "Hazardous Materials" means and includes petroleum,
petroleum products, flammable explosives, radioactive materials, asbestos or any
material containing asbestos, polychlorinated biphenyl, urea formaldehyde or any
pollutant or any toxic or hazardous waste or substance, regulated, prohibited,
restricted or controlled by any existing applicable Federal, state, county, or
local statutes, laws, regulations, rules, ordinances, directives or codes
relating to environmental matters, including by way of illustration and not by
way of limitation, the New Jersey Industrial Site Recovery Act, N.J.S.A. 13:1K-6
et seq.; the New Jersey Spill Compensation and Control Act, N.J.S.A.
58:10-23.11, et seq.; the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended 42 U.S.C. Sec. 9601, et seq. (“CERCLA”); the
Hazardous Materials Transportation Act, as amended, 49 U.S.C. Sec. 1801, et seq.
(“HMTA”); the Resource Conservation and Recovery Act, as amended, 42 U.S.C. Sec.
6901, et seq., (“RCRA”); the Federal Water Pollution Control Act, as amended, 33
U.S.C.



-11-



--------------------------------------------------------------------------------



Sec. 1251, et seq.; the Occupational Safety and Health Act of 1970, 29 U.S.C.
Sec. 651 et seq.; the Emergency Planning and Community Right-to-Know Act, 42
U.S.C. Sec. 11001 et seq.; otherwise known as the Superfund Amendments and
Reauthorization Act of 1986; the Clean Air Act, 42 U.S.C. Sec. 4701 et seq.; the
Toxic Substances Control Act, 15 U.S.C. Sec. 2601 et seq.; the Solid Waste
Disposal Act, 42 U.S.C. Sec. 6901 et seq., as the same exist as of the date
hereof (collectively, the "Environmental Laws").


(b)    Neither Seller nor, to Seller’s knowledge, any former owner or
operator of the Property, has used or introduced any Hazardous Materials on or
affecting the Property or received any notice from any governmental agency,
entity or person with regard to Hazardous Materials on, from or affecting the
Property. To Seller’s knowledge after due inquiry, neither Seller nor any owner
or operator of the Property has violated any applicable Environmental Law
relating to or affecting the Property, and, to Seller's knowledge, there is no
pending or threatened any action, suit, investigation or proceeding against
Seller relating to the Property seeking to enforce any right or remedy under any
Environmental Law.


(c)    There are no underground storage tanks on the Property.


(d)     No spillage or discharge of any Hazardous Materials has occurred
on, to or under the Property (or any part thereof) or on, to or under those
portions of any other properties immediately adjoining the Property.


11.14    There is ingress and egress to the Property.


11.15    To Seller's knowledge there is no restriction, limitation or moratorium
on the right of the owner of the Property to hook up to or to use any sewer
utility, other than the obligation for Seller to pay ordinary and prevailing
hook-up charges. Seller has not received written notice of, and Seller has no
knowledge of, any threatened or actual reduction or curtailment of any utility
service supplied to the Property.


11A.    The representations, warranties and covenants set forth in the following
Sections shall survive the Closing without limit of duration: 11.13. The
remaining representations, warranties and covenants set forth in this Agreement
shall survive the Closing only for a period of two (2) years, and upon the
expiration of such two-year period all such representations, warranties and
covenants (and any and all claims and causes of action resulting from or on
account of any breach thereof) for which Purchaser has not theretofore served
upon Seller written notice of claim shall terminate and may not be asserted.
Nothing herein shall limit the duration of any (i) indemnity or other agreement
specified in this Agreement to survive the Closing (other than indemnity
agreements relating to representations or warranties which have expired two (2)
years after the Closing, and (ii) any representations, warranties, indemnities,
covenants or agreements set forth in the instruments or documents delivered at
Closing, except as limited in this Section 11A.




12.    Representations and Warranties of Purchaser.


12.1    Purchaser represents, warrants, covenants and agrees that:


(a) (i)    This Agreement and all agreements, instruments and documents herein
provided to be executed and delivered, or actually executed and delivered, by
Purchaser



-12-



--------------------------------------------------------------------------------



to Seller at or before the Closing are, and on the Closing Date will be, binding
upon Purchaser, (ii) Purchaser is (or if Purchaser assigns its rights hereunder
on the Closing Date will be) a limited liability partnership or other entity
duly organized and validly existing under the laws of its state of organization
and (if Purchaser assigns its rights hereunder) qualified to do business in the
State of New Jersey; (iii) Purchaser is duly authorized and qualified to execute
and do all things required of it under this Agreement, (iv) Purchaser has the
capacity and authority to enter into this Agreement and consummate the
transactions contemplated hereunder, and (v) upon execution hereof by all
parties this Agreement will be binding on Purchaser and enforceable against
Purchaser in accordance with its terms, subject to the laws of creditors'
rights, bankruptcy and insolvency laws and regulations and the availability of
equitable remedies.


(b)     The execution and delivery of this Agreement, the consummation of the
transactions herein contemplated and the compliance with the terms hereof will
not conflict with or result in a breach of any agreement to which Purchaser is a
party, or any lease, indenture, mortgage, loan agreement or instrument to which
Purchaser is a party or by which Purchaser is bound or any applicable law,
regulation, or order of any governmental agency or court, domestic or foreign,
having jurisdiction over the Purchaser.


(c)    The Purchaser shall have available to it at Closing, sufficient funds to
proceed with Closing.


(d)    Purchaser agrees to pursuant to reasonable and customary terms and
conditions to retain the services of Gary Olson post-closing to manage the
Building.


12.2    The representations, warranties and covenants of Purchaser set forth in
this Section 12 shall survive the Closing only for a period of two (2) years,
and upon the expiration of such two-year period all such representations,
warranties and covenants (and any and all claims and causes of actions resulting
from or on account of breach thereof) for which Seller has not theretofore
served upon Purchaser written notice of claim shall terminate and may not be
asserted.


13.    Condemnation and Destruction.


13.1    If, prior to the Closing Date, all or any portion of the Property or any
means of ingress thereto or egress there from is taken by eminent domain (or is
the subject of a pending or threatened taking which has not been consummated),
then Seller shall immediately notify the Purchaser of such fact and Purchaser
shall have the option to terminate this Agreement upon written notice to the
Seller given not later than ten (10) Business Days after receipt of the Seller's
notice. If this Agreement is terminated, as aforesaid, the Deposit shall be
returned to the Purchaser. Upon such return of the Deposit, neither party shall
have any further rights or obligations hereunder, except such rights or
obligations specified in this Agreement to survive the termination of this
Agreement. If Purchaser does not exercise this option to terminate this
Agreement, Seller shall assign and turn over, and the Purchaser shall be
entitled to receive and keep, all awards for the taking by eminent domain, and
there shall be no abatement of the Purchase Price.


13.2    If any part of the Property or any part of any means of ingress thereto
or egress there from subject to this Agreement is damaged, destroyed by fire or
other casualty, Seller shall immediately notify the Purchaser of such fact and
Purchaser shall have the option to terminate this Agreement upon written notice
to Seller given not later than ten (10) Business Days after



-13-



--------------------------------------------------------------------------------



receipt of the Seller's notice. Upon such termination, the Deposit shall be
returned to Purchaser. Upon such return of the Deposit, neither party shall have
any further rights or obligations hereunder, except such rights or obligations
specified in this Agreement to survive the termination of this Agreement.


14.    Broker. Except for The Garibaldi Group, LLC (the “Broker”) Purchaser and
Seller hereby represent to each other that they have not dealt with, or
otherwise disclosed this Agreement or the subject matter hereof to, any real
estate broker, agent, or salesman, so as to create any legal right or claim in
any such broker, agent, or salesman for a real estate commission or compensation
with respect to the negotiation and/or consummation of this Agreement or the
conveyance of the Property by Seller to Purchaser. Payment of the Broker’s
commission shall be made by the Seller in accordance with a separate written
agreement between the Seller and Broker. Purchaser and Seller hereby indemnify
and defend each other against, and agree to hold each other harmless from any
and all claims for a real estate commission or similar fee other than the
Broker’s fee arising out of or in any way connected with any claimed agency or
other relationship with the indemnitor and relating to the transactions
contemplated hereby. The provisions of this Section 14 shall survive the Closing
or the termination of this Agreement.


15.    Default and Remedies.


15.1    If Purchaser shall fail or refuse to close title as required by the
terms of this Agreement, or Purchaser otherwise is in default hereunder so that
Seller has the right to refuse to close title, in either case so as to entitle
Seller to a remedy under this Agreement, then, following receipt by Purchaser of
five (5) Business Days prior written notice from Seller stating that Purchaser
is in default hereunder, unless Purchaser shall have cured such default during
the five (5) Business Day period, the sole and exclusive remedy of Seller (and
the parties constituting Seller) shall be to receive and retain the Deposit
(with all interest thereon, if any), as and for full liquidated damages (the
parties hereto acknowledging that it is impossible to estimate more precisely
the damages which might be suffered by Seller upon Purchaser's default), and
neither Seller, nor either of the parties constituting Seller, shall have any
other or additional right or remedy against Purchaser. The Seller's retention of
the Deposit is intended not as a penalty, but as full liquidated damages and is
Seller's sole and exclusive remedy in the event of default hereunder by
Purchaser. Nothing in this Section 15.1 shall be deemed a limitation on the
liability of Purchaser in respect of any obligations and covenants of Purchaser
set forth in any instruments or documents executed and delivered by Purchaser at
the Closing, or specifically and expressly set forth in this Agreement to
survive the Closing.


15.2    If Seller shall fail or refuse to close title as required by the terms
of this Agreement, or Seller otherwise is in default hereunder so that Purchaser
has the right to refuse to close title, in either case so as to entitle
Purchaser to a remedy in respect of this Agreement, then, following receipt by
Seller of five (5) Business Days prior written notice from Purchaser stating
that Seller is in default hereunder, unless Seller shall have cured such default
during the five (5) Business Day period, subject to the provisions of Section 6
relating to uncured Title Objections, Purchaser shall have the right to (i)
obtain specific performance of Seller's obligations hereunder, or (ii) cancel
this Agreement and receive a return of the Deposit. In no event shall Purchaser
be entitled to an award of compensatory, consequential, or other damages from
Seller. Nothing in this Section 15.2 shall be deemed a limitation on the
liability of Seller in respect of any obligations and covenants of Seller set
forth in any instruments or documents executed and delivered by Seller at the
Closing, or specifically and expressly set forth in this Agreement to survive
the Closing.



-14-



--------------------------------------------------------------------------------





16. Indemnification.    


16.1    Seller shall, and hereby does indemnify, defend and hold harmless
Purchaser from and against:


(a)    Any and all claims or demands made by third parties and arising
out of any and all acts or omissions of Seller relating to the Property or any
other rights, properties or interests sold by Seller hereunder and any and all
liabilities and obligations of Seller to third parties including, without
limitation, claims which are asserted against Purchaser or the Property (or any
part thereof) by third parties by reason of Seller's (or Seller's agents',
employees' or contractors') acts or wrongful omissions with respect to the
Property (or any part thereof), or any other rights, properties or interests
sold by Seller hereunder, agreements relating to the Property, by reason of
events which occurred or causes of action which accrued prior to the Closing,
specifically excluding all claims and causes of action caused by Purchaser, its
agents, employees or contractors;


(b)    Subject to the provisions of Section 11.A, any misrepresentation,
breach of warranty, or nonfulfillment of any representation, warranty, covenant
or agreement on the part of Seller under this Agreement, or from any
misrepresentation in, or wrongful or fraudulent omission from, any certificate
or other instrument furnished or to be furnished by or for Seller to Purchaser
under this Agreement;


(c)    Any losses, expenses or costs incurred by or suffered by Purchaser
as a result of (i) the occurrence of any of the following prior to Purchaser’s
ownership of the Property: any discharge of Hazardous Materials, or any other
introduction of Hazardous Materials on, under or about the Property, or any
discharge of Hazardous Materials or any other introduction of Hazardous
Materials on, under or about any property adjoining the Property, which was
caused by or permitted by Seller, or any of Seller's agents, employees,
contractors, licensees or invitees or any person claiming through or under any
of such persons; or (ii) any wrongful act of Seller prior to Purchaser’s
ownership of the Property (subject to the provisions of Section 11.A). excluding
the discharge, release, escape or presence of any Hazardous Materials, which
occurred prior to the Seller’s ownership of the Property of which Seller had no
knowledge; and


(d)    All claims, actions, suits, proceedings, demands, assessments,
judgments, costs and expenses (including reasonable attorneys' fees) incident to
any of the foregoing.




16.2    The provisions of this Section 16 shall survive the Closing.




17.    Notices. Any notices required or permitted to be given hereunder shall be
in writing and shall be delivered by (i) hand, (ii) overnight courier, or (iii)
certified mail, return receipt requested, postage prepaid and addressed to each
party at its address as set forth below. Any notice, request or other
communication given by an attorney for Purchaser shall be deemed given by
Purchaser; and any notice, request or other communication given by an attorney
for Seller shall be deemed given by Seller. Any such notice, request, or other
communication shall be considered given or delivered, as the case may be, on the
date of hand delivery, one (1) Business Day after mailing



-15-



--------------------------------------------------------------------------------



by a generally recognized overnight courier (requesting proof of delivery), or
three (3) Business Days after the date of deposit in the United States mail as
provided above. By giving at least ten (10) days' prior written notice thereof,
any party hereto may from time to time and at any time change its mailing
address.


If to Seller:                Hooper Holmes, Inc.
560 N. Rogers Road
Olathe, Kansas 66062
Attn: General Counsel


            


With a copy to:            Michael Behrens
Bevan, Mosca, Giuditta & Zarillo, PC
222 Mount Airy Rd., Suite 200
Basking Ridge, NJ 07920
                        
            
If to Purchaser:             McElroy, Deutsch Mulvaney & Carpenter, LLP
1300 Mt. Kemble Avenue
P.O. Box 2075
Morristown, New Jersey 07962-2075
Attn: Edward B. Deutsch, Esq.        


With a copy to:            McElroy, Deutsch, Mulvaney & Carpenter, LLP
1300 Mt. Kemble Avenue
P.O. Box 2075
Morristown, New Jersey 07962-2075
Attn:    Lucille J. Karp, Esq.




18.    Assignment. Purchaser may assign this Agreement to any entity controlled
by Purchaser, provided Purchaser notifies Seller of such assignment prior to
Closing and provides reasonable evidence of such assignment.


19.    Entire Agreement; Modification. This Agreement supersedes all prior
discussions and agreements between Seller and Purchaser with respect to the
Property and contains the sole and entire understanding between Seller and
Purchaser with respect to the Property. All promises, inducements, offers,
solicitations, agreements, commitments, representations and warranties
heretofore made between such parties are merged into this Agreement. This
Agreement shall not be modified or amended in any respect except by a written
instrument executed by or on behalf of each of the parties to this Agreement.


20.    Exhibits. Each and every Exhibit referred to or otherwise mentioned in
this Agreement is attached to this Agreement and is and shall be construed to be
made a part of this Agreement by such reference or other mention at each point
at which such reference or other mention occurs, in the same manner and with the
same effect as if each Exhibit were set forth in full and at length every time
it is referred to or otherwise mentioned.





-16-



--------------------------------------------------------------------------------



21.    Captions. All captions, headings, Section numbers and letters and other
reference numbers or letters are solely for the purpose of facilitating
reference to this Agreement and shall not supplement, limit, or otherwise vary
in any respect the text of this Agreement.


22.    References. All references to Sections shall be deemed to refer to the
appropriate Sections of this Agreement. Unless otherwise specified in this
Agreement, the terms "herein," "hereof, "hereunder," and other terms of like or
similar import, shall be deemed to refer to this Agreement as a whole, and not
to any particular Section hereof.


23.    Counterparts. This Agreement may be executed in several counterparts,
each of which shall constitute an original and all of which together shall
constitute one and the same instrument.


24.    Waiver    . Any condition or right of termination, cancellation or
rescission granted by this Agreement to either party may be waived by such
party, but no such waiver may be relied upon or asserted by the other party
unless such waiver has been made in writing by the waiving party, except as
specifically provided herein.


25.    Rights Cumulative. Except as expressly limited by the terms of this
Agreement, all rights, powers, and privileges conferred hereunder shall be
cumulative and not restrictive of those given by law.


26.    Successors and Assigns. This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
assigns.


27.    Date of Performance. If the time period by which any right, option, or
election provided under this Agreement must be exercised or by which any acts or
payments required hereunder must be performed or paid, or by which the Closing
must be held, expires on a day other than a Business Day, then such time period
shall be automatically extended to the close of business on the next regularly
scheduled Business Day.


28.    Governing Law. This Agreement shall be governed by the laws of the State
of New Jersey. In any action or proceeding concerning this Agreement, or any
agreement or instrument delivered pursuant to this Agreement, or the
transactions delivered pursuant to this Agreement, or the transactions
contemplated by this Agreement, all parties to this Agreement or such other
agreement or instrument hereby consent (a) to the jurisdiction of the State of
New Jersey over all such parties and their general partners, and the partners of
such general partners and (b) that venue for all actions and proceedings shall
be in the State of New Jersey.


29.    Third Party Beneficiaries. Nothing in this Agreement is intended or shall
be construed to confer upon or to give to any person, firm or corporation other
than the parties hereto, their successors and assigns any right, remedy, or
claim under or by reason of this Agreement. All terms and conditions in this
Agreement shall be for the sole and exclusive benefit of the parties hereto,
their successors and assigns.


30.    Further Assurances. Purchaser and Seller each agree to execute promptly
on demand without additional consideration therefor, but without cost thereto,
and deliver to the other such further documents or instruments as may be
reasonable and necessary in furtherance of the



-17-



--------------------------------------------------------------------------------



performance of the terms, covenants and conditions of this Agreement. This
Section 29 shall survive the Closing.


31.    Partial Invalidity. If any term or provision of this Agreement or the
application thereof to any person or circumstances shall, to any extent, be
invalid or unenforceable, the remainder of this Agreement, or the application of
such term or provision to persons or circumstances other than those as to which
it is held invalid or unenforceable, shall not be affected thereby, and each
term and provision of this Agreement shall be valid and be enforced to the
fullest extent permitted by law.


32.    Time of the Essence    . TIME IS OF THE ESSENCE for all provisions of
this Agreement, including, without limitation, the Closing Date.


33.    Waiver of Jury Trial. The parties acknowledge that disputes arising under
this Agreement are likely to be complex and they desire to streamline and
minimize the cost of resolving such disputes. Therefore, each party irrevocably
waives all rights to a trial by jury in any action, counterclaim, dispute or
proceeding based upon, or related to the subject matter of this Agreement. This
waiver applies to all claims against all parties to such actions and proceedings
including those involving Seller or Seller’s affiliates or related entities, or
any officer, director, shareholder member, attorney or partner of any of them.
It also applies whether such dispute or proceeding arise under this Agreement,
any other agreement, instrument or document heretofore or hereafter executed or
any other contract, whether similar or dissimilar; and whether or not it arises
from intentional or unintentional conduct, from fraud, other improper actions or
failure to act, or from other reasons. This Section 33 shall be deemed a
covenant and enforceable independently of all other provisions of this
Agreement. This waiver is knowingly, intentionally, and voluntarily made by both
parties.






[the next page is the signature page]



-18-



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Agreement was executed as of the day and year first
above written.


PURCHASER    


By:    /s/ Edward B. Deutsch    
Name:    Edward B. Deutsch
Title: Managing Partner




SELLER
.




By:    /s/ Henry E. Dubois        
Name:    ____Henry E. Dubois______
Title:        President & CEO    
                                


ESCROW AGENT
(as to Sections 3.1 and 3.2 only)


By:        /s/ Peter D. Blanchard
Name:    ___Peter D. Blanchard__    
Title:        Principal        








                





-19-



--------------------------------------------------------------------------------



                                    
INDEX OF SCHEDULES


SCHEDULE                                 NUMBER




Land                                    1.8
                            
Service Contracts                            1.13










--------------------------------------------------------------------------------



Schedule 1.8 Land












--------------------------------------------------------------------------------



Schedule 1.8 (Land)
Purchase and Sale Agreement


ALL that certain tract, lot and parcel of land lying and being in the Township
of Bernards, County of Somerset and State of New Jersey.


BEING known and designated as Lot No. 59 in Block 94 as shown on a Certain map
entitled "Subdivision, Tax Lots 58 & 59 Block 94, Tax Map Sheet 19, Bernards
Township, Somerset County, New Jersey". dated July 27, 1982, prepared by
Couvrette Associates Inc., Consulting Engineers, said map being duly filed in
the Somerset County Clerk's Office on November 18, 1982 as Filed Map No. 1985.


BEING further described in accordance with a survey prepared by Teunisen
Surveying & Planning Co., Inc., dated January 16, 2007, as follows:


BEGINNING at a point in the southeasterly right-of-way line of Mount Airy Road,
said point being the following two courses from the intersection of the
.southeasterly right-of-way line of Mount Airy Road, with the northeasterly line
of land now or formerly New Jersey Power and Light Company; thence


a.    Along the southeasterly right-of-way line of Mount Airy Road. North 40
degrees 58 minutes 37 seconds East, parallel with and .33.00 feet southeasterly.
at a right angle, to the centerline of Mount .Airy Road, a distance of 210.86
feet; thence
b.     Continuing along the southeasterly right-of way line of Mount Airy Road,
North 40 degrees 42 minutes 37 seconds East, parallel with and 33.00 feet
southeasterly, at a right angle, to the centerline of Mount Airy Road, a
distance of 497.31 feet to the point of BEGlNNING; thence
(1)     Along the southeasterly right-of-way line of Mount Airy Road, North 40
degrees 42 minutes 37 seconds East, parallel with and 33.00 feet southeasterly,
at a right angle, to the centerline of Mount Airy Road, a distance of 100.00
feet; thence
(2)     Along the dividing line between Lot 58 and Lot 59 in Block 94, as shown
on the aforementioned filed map, South 28 degrees 57 minutes 5.3 seconds East, a
distance of 741.43 feet; thence
(3)     Continuing along the dividing line between Lot 58 and Lot 59 in Block
94, as show, on the aforementioned filed map, North 61 degrees 02 minutes 07
seconds East, a distance of 579.54 feet to land now or formerly Somerset Hills
Y.M.C.A.; thence










--------------------------------------------------------------------------------



(4)     Along land now or formerly Somerset Hills Y.M.C.A., South 26 degrees 56
minutes 23 seconds East, a distance of 338.83 feet to the northwesterly
right-of-way line of New Jersey State Highway Route No. 287; thence
(5)     Along the northwesterly right-of-way line of New Jersey State Highway
Route No. 287, South 41 degrees 39 minutes 11 seconds West, a distance of 322.13
feet, thence
(6)     Continuing along the northwesterly right-of-way line of New Jersey State
Highway Route No. 287, South 45 degrees 44 minutes 45 Seconds West, a distance
of 370.58 feet to land now or formerly White Airy III Associates; thence
(7)     Along land now or formerly White Airy III Associates, North 28 degrees
57 minutes 53 seconds West, a distance of 1249.94 feet to the southeasterly
right-of-way line of Mount Airy Road and the point of BEGINNING.
For Information Only:
Also known as Lot(s) 4, Block 2401 on the Tax Map of the Township of Bernards,
in the County of Somerset.










Schedule 1.13 Service Contracts




None


